DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species MTEG, i.e. claims 1-2, 9, 24, 29, 35-36, 39, 49, 56, 60, 62-65, 68 and 72 in the reply filed on October 27, 2021 is acknowledged.
Claims 11 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 10 is rejoined herein to claim 1. Election was made without traverse in the reply filed on October 27, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 9, 10, 24, 29, 35-36, 39, 49, 56, 60-62, 64-64, 68 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high molar" in claim 1, 49, 65 is a relative term which renders the claim indefinite.  The term "high molar" is not defined by the claim, the specification does not provide a standard for 
Claims 1-2, 9, 10, 24, 29, 35-36, 39, 49, 56, 60-62, 68 and 72 inherit and do not remedy the deficiencies of independent claims 1 and 49. 

The term "short" in claim 2, 62, 64 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The term "long" in claim 2, 62, 64 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 65 recites the limitation "the suspension" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 62 and 64 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 62 recites “The method of claim 49, wherein the purified mRNA composition is substantially free of contaminants comprising short abortive RNA species, long abortive RNA species, double-stranded RNA (dsRNA), residual plasmid DNA, residual in vitro transcription enzymes, residual solvent and/or residual salt.”. However, independent claim 49 already recites the purified mRNA composition is “substantially free of contaminants”, which would include the contaminants as recited in claim 62. Therefore, claim 62 does not further limit independent claim 49. 
Similarly, claim 64 does not further limit independent claim 63, since claim 63 already recites the purified mRNA composition is “substantially free of contaminants”, which would encompass the recited contaminants in claim 64.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 24, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz et al. (Analytical Biochemistry, 2006; hereinafter “Schmitz”; as cited in IDS).
Re claim 1, Schmitz teaches a method of purifying messenger RNA (mRNA) (Abstract “We present protocols for the purification of plasmid DNA and PCR products…Two examples for fractionated precipitations are given: (i) the separation of RNA in vitro transcripts  from  plasmid  DNA  template”) comprising: a) precipitating the mRNA in a suspension comprising a high molar salt solution and an amphiphilic polymer to provide precipitated mRNA (pg 311, col 2, para 3-pg 312, col 1, para 1 “The RNA transcript is precipitated  by  adding  57ul  of  50%  PEG6000  and  6.5ul  of  5 M NaCl to the supernatant  of the first precipitation, followed by  mixing, centrifuging,  and  washing  with  70% ethanol as described above. The RNA is dissolved in buffer B”) ; b) capturing the precipitated mRNA (pg 311, col 2, para 3-pg 312, col 1, para 1 “The RNA transcript is precipitated  by  adding  57ul  of  50%  PEG6000 and  6.5ul  of  5 M NaCl  to the supernatant  of the first precipitation, followed by  mixing, centrifuging”; note the precipitated mRNA is captured by centrifuging); c) washing the precipitated mRNA captured in step b) with a wash solution to purify the precipitated mRNA  (pg 311, col 2, para 3-pg 312, col 1, para 1 “…followed by  mixing, centrifuging,  and  washing  with  70% ethanol  as described above”); and d) solubilizing the precipitated mRNA from step c) to obtain a purified mRNA composition  (pg 311, col 2, para 3-pg 312, col 1, para 1 “The RNA is dissolved in buffer B”).

Re claim 2, Schmitz teaches the method of claim 1, wherein the purified mRNA composition is substantially free of contaminants comprising short abortive RNA species, long abortive RNA species, double- stranded RNA (dsRNA), residual plasmid DNA, residual in vitro transcription enzymes, residual solvent and/or residual salt (note the method of Schmitz comprises the step of mRNA precipitation, centrifuging and washing is understood to inherently remove contaminants e.g. residual in vitro transcription enzymes, residual solvent and/or residual salt, see MPEP 2112(III)).

Re claim 10, Schmitz teaches the method of claim 1, wherein the amphiphilic polymer comprises PEG (pg 311, col 2, para 3-pg 312, col 1, para 1 “The RNA transcript is precipitated by adding 57ul of 50% PEG6000”).

Re claim 24, Schmitz teaches the method of claim 1, wherein the wash solution is aqueous (pg 311, col 2, para 3-pg 312, col 1, para 1 “…followed by mixing, centrifuging, and washing with 70% ethanol”).  

Re claim 39, Schmitz teaches the method of claim 1, wherein the method does not comprise a chromatography step (note the method of Schmitz does not teach a chromatography step).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 29, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz, in view of US Pre-Grant Publication No. US 2015/0376220 A1 to DeRosa et al. (hereinafter “DeRosa”).
Re claim 29, Schmitz teaches the method of claim 1, but fails to teach the capturing the precipitated mRNA occurs on a filter.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the capturing on a filter in the method Schmitz, given the effectiveness of filtration to remove soluble and insoluble impurities from precipitated mRNA according to size (para [0034]), as taught by DeRosa.

Re claim 35, Schmitz teaches the method of claim 1, but fails to teach tangential flow filtration (TFF) or diafiltration is used to purify the precipitated mRNA in step c).
DeRosa teaches a method of purifying messenger RNA (mRNA) (Abstract) comprising: precipitating the mRNA in a suspension comprising a high molar salt solution to provide precipitated mRNA (para [0138]); capturing the precipitated mRNA (para [0138]), and purifying the precipitated mRNA through tangential flow filtration (TFF) (para [0138]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have purified the precipitated mRNA from the method of Schmitz, because tangential flow filtration removes soluble and insoluble impurities from precipitated mRNA .

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over DeRosa, in view of Schmitz.
Re claim 65, DeRosa teaches a method of manufacturing mRNA (Abstract) comprising the steps of: a) performing in vitro transcription (IVT) (para [0080] “mRNAs according to the present invention may be synthesized via in vitro transcription (IVT).”) by mixing (i) a DNA template comprising a promoter (para [0080 “Briefly, IVT is typically performed with a linear or circular DNA template containing a promoter”) and (ii) an RNA polymerase to generate an impure preparation comprising full-length mRNA (para [0134] “mRNA was synthesized via in vitro transcription from a linearized DNA template. To produce the desired mRNA pre-cursor (IVT) construct, a mixture of ˜8 mg of linearized DNA, rNTPs (7.25 mM), DTT (10 mM), T7 RNA polymerase”); b) providing high molar salt and an amphiphilic polymer to the suspension to precipitate full-length mRNA and provide precipitated full-length mRNA in the suspension (para [0136] “Messenger RNA can be precipitated using a variety of methods. For example, the use of lithium chloride, potassium chloride, guanidinium chloride, guanidinium thiocyanate, guanidinium isothiocyanate, ammonium acetate and other salts afford efficient precipitation of mRNA from the reaction mixture.”; para [0138] “In a representative example of mRNA purification, a 1 gram batch of firefly luciferase (FFL) mRNA was transcribed via in vitro methods to produce the aforementioned intermediate construct with no cap and no polyA tail…The resulting solution was treated with a homogeneous solution of 4 M guanidinium thiocyanate, 0.5% sodium lauryl sarcosyl, and 25 mM sodium citrate (1500 mL), bringing the total volume to 1.68 L…The mRNA slowly precipitated and the suspension was kept at ambient temperature for ˜5 minutes. Upon completion, the entire heterogeneous suspension was pumped through a filtration membrane using tangential flow filtration 
DeRosa fails to teach step b) also comprises the use of an amphiphilic polymer in addition to the high molar salt to precipitate full-length mRNA.
Schmitz teaches a method of purifying messenger RNA (mRNA) (Abstract “We present protocols for the purification of plasmid DNA and PCR products…Two examples for fractionated precipitations are given: (i) the separation of RNA in vitro transcripts  from  plasmid  DNA  template”) comprising: a) precipitating the mRNA in a suspension comprising a high molar salt solution and an amphiphilic polymer to provide precipitated mRNA (pg 311, col 2, para 3-pg 312, col 1, para 1 “The RNA transcript is precipitated  by  adding  57ul  of  50%  PEG6000  and  6.5ul  of  5 M NaCl  to  the  supernatant  of  the  
It would have been prima facie obvious to one of ordinary skill in the art to have precipitated the mRNA with the combination of high molar salt solution and the amphiphilic polymer, given the ability of amphiphilic polymer in the presence of high molar salt solution to selectively fractionate RNA transcripts based on size from DNA templates (Abstract; pg 311, col 2, para 3-pg 312, col 1, para 1 of Schmitz).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz, in view of US Patent No. US 5,707,812 A to Horn et al. (hereinafter “Horn’812”).
Regarding claim 9, Schmitz teaches the method of claim 1, but fails to teach a wash solution comprising an amphiphilic polymer is used for washing the mRNA in step c).
Horn’812 teaches a method of purifying nucleic acids (Abstract), comprising capturing precipitated nucleic acid (col 4, line 27-34; col 6, line 16-39 “The 30 ml plasmid DNA sample prepared in accordance with Example 1 was divided in half. To one of the samples was added solid PEG-8000 to a final concentration of 1% (w/v). PEG-8000 was not added to the other 15 ml sample. A Q-SEPHAROSE™ Fast Flow anion exchange column (Pharmacia, Piscataway, N.J.) (5.0×5.0 cm) was pressure packed using the Pharmacia "BioPilot"™ system…After the PEG-containing sample was loaded, a four bed volume wash with buffer A containing PEG was performed.”); washing the precipitated captured nucleic acid with a wash solution comprising an amphiphilic polymer to purify the precipitated nucleic acid (col 6, line 16-48 “After the PEG-containing sample was loaded, a four bed volume wash with buffer A containing PEG was performed. After the control sample (no PEG) was loaded, a four bed volume wash with buffer A was performed…The DNA was then eluted from the column with four bed volumes of 100% buffer B (10 mM Tris-HCl, pH 8.0, 1 mM EDTA) containing 1% PEG-8000 for the PEG-containing 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a wash solution containing an amphiphilic polymer to purify mRNA, given the ability of amphiphilic polymer in condensing nucleic acid to prevent nucleic acid loss during washing (col 6, line 40-48 of Horn’812).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitz, in view of US Patent No. US 5,576,196 A to Horn et al. (hereinafter “Horn’196”).
Regarding claim 36, Schmitz teaches the method of claim 1, but does not teach a filter aid is used.
Horn’196 teaches a method of separating RNA by filtering (Abstract), comprising the use of filter aid during RNA capture (Abstract; col 4, line 31-41). 
It would have been obvious to one of ordinary skill in the art to have captured the mRNA on a filter with a filter aid, because filtration in the presence of filter aid improves allows adsorption and hence separation of RNA from impurities, e.g. plasmid DNA (col 3, line 65-col 4, line 25).
 
Allowable Subject Matter
Claims 49, 56, 60, 62, 64, 68 and 72 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 63 is allowed.
Claims 49, 56, 60, 62, 64, 68 and 72 are allowable, and claim 63 is allowed, over the prior art, because the prior art fails to teach or suggest precipitating mRNA in the presence of MTEG or washing the precipitated mRNA with a wash solution comprising MTEG.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-2, 9, 10, 24, 29, 35-36, 39, 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. US 10,808,241 B2, in view of Schmitz and DeRosa. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of ‘241 does not specifically teach 1) precipitating the mRNA with an amphiphilic polymer, 2) the method comprises performing in vitro transcription (IVT) by mixing (i) a DNA template comprising a promoter and (ii) an RNA polymerase to generate an impure preparation comprising full-length mRNA; and obtain the purified mRNA composition wherein is substantially free of (i) the DNA template comprising a promoter and the (ii) the RNA polymerase.
Schmitz teaches a method of precipitating the mRNA (Abstract) comprising a high molar salt solution and polyethylene glycol (pg 311, col 2, para 3-pg 312, col 1, para 1). 
DeRosa teaches the method of manufacturing mRNA (Abstract) comprising the steps of: a) performing in vitro transcription (IVT) (para [0080]) by mixing (i) a DNA template comprising a promoter (para [0080] “) and (ii) an RNA polymerase to generate an impure preparation comprising full-length mRNA (para [0134]); providing purified mRNA composition by precipitating, capturing (para [0138]), washing and solubilizing mRNA (para [0034]), wherein the purified full-length mRNA in the aqueous 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./Examiner, Art Unit 1637